Citation Nr: 0425521	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  94-18 894	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

Entitlement to an initial increased evaluation for 
conjunctivitis currently evaluated as 10 percent disabling.

(The issues of entitlement to service connection for a low 
back disability and residuals of a sprained left ankle 
including rheumatoid and degenerative osteoarthritis, an eye 
disability other than conjunctivitis, with loss of vision, 
bilateral hearing loss with tinnitus, chronic lung disorder 
including pulmonary tuberculosis and bronchopneumonia 
manifested by respiratory and chest symptoms and positive 
protein derivative (PPD) test, gastrointestinal disorder 
including gastritis, peptic ulcer disease, and irritable 
bowel syndrome, ischemic heart disease and hypertensive 
cardiovascular disease with angina pectoris, diabetes 
mellitus, Bell's palsy with facial numbness, dengue 
hemorrhagic fever, acute pyelonephritis, liver disease, 
chronic prostatitis, erectile dysfunction and post-traumatic 
stress disorder (PTSD) and increased initial evaluations for 
mitral valve prolapse, hemorrhoids, bilateral chondromalacia, 
keratosis pilaris/folliculitis, tinea pedis, and lipomas of 
the abdomen, chest and back are the subjects of a future 
decision.). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from August 1961 to September 
1991.

The current appeal to the Board of Veterans' Appeals (the 
Board) is from rating actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila.  The veteran 
provided testimony at a personal hearing held at the San 
Diego (California) VARO before a Hearing Officer in January 
1994.

On March 27,2003 the Board entered a decision denying 
entitlement to an initial evaluation in excess of 10 percent 
for conjunctivitis.

In January 2004 the parties, Appellant and appellee moved the 
United States Court of Appeals for Veterans Claims (CAVC) to 
vacate and remand the Board's March 27, 2003 decision.  

In January 2004 the CAVC entered an Order vacating the March 
27, 2003 decision and remanding it to the Board for further 
action consistent with its Order.

The other multiple issues reported on the title page are in 
development and will be addressed in a future decision.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran 
compliant with Quartuccio, supra.  The RO has not provided 
the veteran with specific notice of the VCAA and this law's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  As the Board cannot rectify this deficiency on its 
own, see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


